      Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 1 of 18




                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT FLORIDA
                            TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)        )
HARVARD, et al.,          )
                          )
          Plaintiffs,     )
                          )
v.                        )                  Case No.: 4:19-cv-00212-MW-CAS
                          )
                          )
MARK S. INCH, et al.,     )
                          )
          Defendants.     )
___________________________

    PLAINTIFFS’ MOTION FOR A PROTECTIVE ORDER REGARDING
                    DEPOSITION CONDITIONS

       Plaintiffs Jac’Quann (Admire) Harvard, Jeremiah Hill,1 Angel Meddler,

Juan Espinosa, Jerome Burgess, James Kendrick, Jr., and Johnny Hill, under Rule

26(c) of the Federal Rules of Civil Procedure, hereby respectfully move this Court

for an Order protecting them from harsh, unreasonable, and unnecessary conditions

that Defendants Florida Department of Corrections (“FDC”) and Secretary Mark

Inch seek to impose during their upcoming depositions. Good cause exists for

such an Order. Plaintiffs’ interests in testifying free of intimidation and extreme

physical restriction outweigh FDC’s alleged security concerns when the conditions

1
 Jeremiah Hill was previously listed in case filings as “J.H.” because he was under 18 years old.
Jeremiah Hill has since turned 18 years old.
                                                1
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 2 of 18




Defendants seek to impose are an exaggerated and unnecessary response and

reasonable alternatives exist.

                                 Procedural History

      1.     Plaintiffs filed this action on May 8, 2019, alleging that Defendants’

isolation policies and practices subject them, and those in the putative class they

seek to represent, to a substantial risk of serious harm and disability discrimination.

      2.     On November 4, 2019, Plaintiffs wrote Defendants a detailed meet-

and-confer letter regarding the conditions of Plaintiffs’ depositions, including a

request that FDC allow Plaintiffs to testify unrestrained and without FDC staff

present inside the deposition room.

      3.     On November 5, 2019, Defendants served Plaintiffs with notices of

depositions for Jerome Burgess on December 3, 2019; Jeremiah Hill on December

11, 2019; James Kendrick on December 12, 2019; and Angel Meddler on

December 13, 2019. The parties later agreed to delay depositions until the Court

resolves the issues raised in this Motion and Defendants comply with outstanding

discovery requests.

      4.     On November 12, 2019, the parties met by phone and conferred about

the issues raised in Plaintiffs’ November 4, 2019 letter. The parties were unable to

reach an agreement because Defendants’ counsel had not yet conferred with their




                                          2
      Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 3 of 18




clients about the specific “safety and security” measures FDC believed necessary

at each deposition.

       5.      On November 18, 2019, Defendants informed Plaintiffs that they

intend to have a correctional officer present inside the room during the depositions

of Plaintiffs, even those who are in the general population on the day of their

deposition, 2 and that Plaintiffs may be in full restraints, to include leg irons, waist

chains, handcuffs, and the exceedingly restrictive “black box”3 for the entirety of

their depositions. Plaintiffs expressed that such conditions would chill Plaintiffs’

ability to testify freely and limit Plaintiffs’ ability to fully participate in the

depositions.

       6.      The parties attempted to work together to resolve these issues and

reach an agreement on the conditions of depositions. No resolution was reached.

       7.      On November 20, 2019, Defendants moved, under Federal Rule of

Civil Procedure 30(a)(2)(B), for an Order granting leave to depose the seven




2
  Currently, Angel Meddler is in the general prison population and has been since June 2019.
Jerome Burgess is in the general prison population and has been since August 2019. Juan
Espinosa is in the general prison population and has been since October 2019. Jeremiah Hill is
in Close Management III. Admire Harvard, James Kendrick, and Johnny Hill are in Close
Management II.
3
  The “black box” is a rectangular device measuring approximately four inches by three inches
that is locked over a pair of handcuffs to hold the wrists of an individual even closer together and
is used with a belly chain. The “black box” rigidly fixes the handcuffs at waist level, creating a
more severe restraint that prevents people from freely moving their hands and arms beyond their
waist.
                                                 3
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 4 of 18




named Plaintiffs in this case. ECF 60. The Court granted Defendants’ Motion for

Leave to Depose Prisoner Plaintiffs. ECF 61.

      8.     On December 10, 2019 and December 17, 2019, Defendants informed

Plaintiffs that their intention was to impose the following specific conditions at the

depositions of each Plaintiff:

            a. A correctional officer will be present in the deposition room for all

               Plaintiffs, except for Juan Espinosa.

            b. Plaintiffs Admire Harvard, James Kendrick, and Johnny Hill will be

               restrained, which could include leg irons, waist chains, handcuffs,

               and the exceedingly restrictive “black box,” for the entirety of their

               depositions.

            c. Plaintiffs Jeremiah Hill, Jerome Burgess, Angel Meddler, and Juan

               Espinosa may be restrained, which could include leg irons, waist

               chains, handcuffs, and the exceedingly restrictive “black box,” for

               the entirety of their deposition.

      9.     Plaintiffs seek an Order prohibiting any FDC staff from being present

in the room during Plaintiffs’ depositions and prohibiting the use of full restraints,

including the “black box,” on Plaintiffs during depositions—which may last up to

seven hours.    These restrictions are punitive and obstructive to the litigation




                                          4
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 5 of 18




process, and they are an exaggerated response to FDC’s safety and security

concerns.

                                MEMORANDUM

      I.    The Court may grant a Protective Order when good cause exists,
            as it does here, to protect Plaintiffs from the harsh, unreasonable,
            and unnecessary conditions Defendants seek to impose upon
            Plaintiffs at their depositions.

      Good cause exists to protect Plaintiffs from the harsh, unreasonable, and

unnecessary conditions that Defendants seek to impose during Plaintiffs’

depositions. The Court may enter a Protective Order “to protect a party or person

from annoyance, embarrassment, oppression, or undue burden or expense.” Fed.

R. Civ. P. 26(c). If the moving party shows “good cause,” the Court may impose

specified terms and conditions on how discovery is conducted.          See id.   In

determining whether good cause exists, a Court should balance the interests of the

parties. Chicago Tribune Co. v. Bridgestone/Firestone, 263 F.3d 1304, 1313 (11th

Cir. 2001). The Court enjoys broad discretion in entering a Protective Order. In re

Alexander Grant & Co. Litig., 820 F.2d 352, 357 (11th Cir. 1987).

      Here, a balancing of the parties’ interests supports the entry of a Protective

Order. As will be explained below, Defendants’ requirement that a correctional

officer be present in the deposition room and contemporaneously hear Plaintiffs’

testimony creates an atmosphere of intimidation, chilling Plaintiffs’ ability to

testify freely and without fear of retaliation. Moreover, keeping Plaintiffs in full
                                         5
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 6 of 18




restraints including the “black box” will prevent Plaintiffs from writing and likely

cause them severe discomfort during their depositions.           In addition, these

conditions are an exaggerated and unnecessary response when reasonable

alternatives exist to address FDC’s safety and security concerns.

      II.    A Protective Order is necessary to facilitate Plaintiffs’ ability to
             testify freely and without fear of retaliation.

             A. A correctional officer inside the deposition room will create an
                atmosphere of intimidation, chilling Plaintiffs’ ability to testify
                freely and without fear of retaliation.

      There is good cause to exclude correctional officers from the deposition

because they will intimidate Plaintiffs. The Court may issue an order “designating

the persons who may be present while the discovery is conducted,” such as

excluding a specified individual from a deposition. Fed. R. Civ. P. 26(c)(1)(E); See

Galella v. Onassis, 487 F.2d 986, 997 (2d Cir. 1973); Doe v. Lynn Univ., Inc., No.

9:16-CV-80850, 2017 WL 275448, at *3 (S.D. Fla. Jan. 19, 2017). Good cause for

such an exclusion includes preventing the intimidation of a witness.             See

Wesselmann v. Tyson Foods, Inc., No. 15-CV-4247-LTS, 2016 WL 6986683, at

*2-3 (N.D. Iowa Nov. 28, 2016) (granting Protective Order barring plaintiff, a

former employee, from attending the deposition of a current employee who he

allegedly harassed); Monroe v. Sisters of St. Francis Health Serv., Inc., No. 2:09 cv

411, 2010 WL 4876743, at *3 (N.D. Ind. Nov. 23, 2010) (granting Protective

Order barring supervisors from attending deposition of employee who claimed he
                                         6
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 7 of 18




was wrongfully terminated and would feel intimidated by the supervisors'

presence); Adams v. Shell Oil Co., 136 F.R.D. 615, 617 (E.D. La. 1991) (issuing

Protective Order to prevent intimidation of a witness at a deposition).

      The test for such exclusion is not whether the fear of intimidation is rational,

but whether that fear would inhibit the deponent’s ability to testify. Wesselmann,

2016 WL 6986683, at *3 (excluding an alleged assailant from victim’s deposition

where the victim’s “fear of an attack, rational or irrational, would inhibit her ability

to testify”); Tolbert-Smith v. Bodman, 253 F.R.D. 2, 4 (D.D.C. 2008) (holding

exclusion of corporate representative from deposition justified, “however

irrational” the deponent's fear of the company’s representative may be). In other

words, it matters not whether Plaintiffs will actually suffer retaliation at the hands

of correctional staff. Instead, the Court must consider Plaintiffs’ fear of retaliation

at the hands of FDC line staff because of their testimony and whether this fear will

inhibit their ability to testify freely and openly about Defendants’ practices and

possible wrongdoing by correctional officers.

      Here, Plaintiffs are afraid to testify freely about highly relevant matters if

there is an officer present in the deposition room. They anticipate testifying about

harms they have suffered at the hands of FDC staff, including harms inflicted by

specific officers.   Given the nature of Plaintiffs’ legal claims against FDC,

Plaintiffs will very likely testify about how specific correctional officers failed to


                                           7
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 8 of 18




provide Plaintiffs with the meager out-of-cell time and services that they are

entitled to under Defendants’ isolation policies. Plaintiffs may also testify about

specific correctional officers who have engaged in serious misconduct, including

during use-of-force incidents where Plaintiffs sustained serious injuries. Plaintiffs

will likely testify about staff at the facilities where Plaintiffs are currently or were

previously isolated, and it is entirely possible that Plaintiffs may testify about the

specific correctional officer in the room. Plaintiffs also anticipate that they will

testify about intimate and extremely personal health conditions, including their

psychiatric and physical disabilities, and about how these disabilities impact their

daily lives.

       Plaintiffs are afraid of testifying openly about these subjects in the presence

of a correctional officer based upon their past experiences with FDC line staff. For

example, correctional officers have told Ms. Harvard to stop filing grievances

about problems in prison; these same officers have done things like spray her with

chemical agents, placed her on property restriction, and denied her the chance to go

to recreation and group counseling. Ex. 1, Harvard Decl., ¶¶ 3-4. Mr. Johnny Hill

was physically assaulted by an officer on September 13, 2019, called a snitch by

officers who also made negative comments about this case, has not received food

trays after making allegations under the Prison Rape Elimination Act and speaking

with his attorneys in this case, and has been placed him on property restriction


                                           8
      Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 9 of 18




when he asked for mental health treatment. Ex. 2, Johnny Hill Decl., ¶¶ 3-9.

Correctional officers have made comments to Mr. Burgess about this lawsuit and

stated that if he continues to file complaints, bad things will happen to him. Ex. 3,

Burgess Decl., ¶¶ 3-5. A correctional officer called Mr. Kendrick a “p***y” and

refused him mental health treatment after Mr. Kendrick declared a psychological

emergency. Ex. 4, Kendrick Decl., ¶ 3. Finally, correctional officers have taunted

and intimidated Mr. Jeremiah Hill around the times he has had meetings with his

attorneys in this case. Ex. 5, Jeremiah Hill Decl., ¶ 3. In Plaintiff Burgess’s

experience, word of his testimony will quickly spread to other parts of the prison to

the officers with whom he has contact every day. Ex. 3, Burgess Decl., ¶ 4. Thus,

the presence of a correctional officer in the deposition room leaves Plaintiffs

vulnerable to immediate and future retaliation and harassment at the conclusion of

the deposition.4

       The existence of such a chilling atmosphere at the depositions will frustrate

the administration of justice and threatens the Court’s fact-finding ability. In such

an atmosphere, Plaintiffs may not be candid, or feel forced to provide truncated

responses, rather than describing the full spectrum of harms that they have

experienced in isolation.
4
  People who are incarcerated are uniquely vulnerable to intimidation, retaliation, and harassment
because they rely on prison staff for every basic human need: food, clothing, shelter, medicine
and medical care, and personal safety. See Farmer v. Brennan, 511 U.S. 825, 833 (1994)
(“[H]aving stripped them of virtually every means of self-protection and foreclosed their access
to outside aid,” incarcerated people must rely on prison staff to meet their basic human needs.).
                                                9
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 10 of 18




              B. A correctional officer inside the deposition room is an exaggerated
                 and unnecessary response to FDC’s safety and security concerns.

       There is also good cause because a correctional officer in the deposition

room is an exaggerated and unnecessary response by FDC to any safety and

security concerns. Defendants cannot establish that Plaintiffs pose an imminent

safety and security threat. Over the last year, if not longer, Defendants have not

accused Plaintiffs of harming, or threatening to harm, anyone, whether it be other

incarcerated people or correctional staff.5 Any Disciplinary Reports that Plaintiffs

have received over the past year have been for minor infractions. Furthermore,

Defendants seek to employ an almost identical, one-size-fits-all approach, to

Plaintiffs’ depositions no matter what their confinement status, illustrating that

their position is an exaggerated response. For example, Jerome Burgess and Angel

Meddler are now in the general prison population based on Defendants’ own

assessments of their behavior.6




5
  Mr. Burgess’s most recent Disciplinary Report (“DR”) is from November 9, 2017. ECF 27-1,
at 5. Mr. Kendrick’s most recent DR is from June 22, 2018. ECF 27-6, at 6. Mr. Espinosa’s
most recent DR is from June 27, 2018. ECF 27-2, at 6. In 2019, Ms. Harvard, Mr. Johnny Hill
and Ms. Meddler only received DRs for Disobeying Orders and Disrespect to Officials; Ms.
Harvard only for Disorderly Conduct and Disobeying Orders. ECF 27-5, at 6; ECF 27-7, at 5;
ECF 27-3, at 8. Since the beginning of his current incarceration in 2014, Mr. Johnny Hill has
never been accused of attacking, or threatening to attack, FDC staff. ECF 27-5, at 6. In 2019,
Mr. Jeremiah Hill has only received one DR for Disobeying Regulations. ECF 27-4, at 4.
Defendants have not notified Plaintiffs of any more recent DRs received by Plaintiffs as
justification for the conditions they seek to impose.
6
  Ms. Meddler has been in the general prison population since June 2019 and Mr. Burgess has
been in the general prison population since August 2019.
                                             10
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 11 of 18




       Defendants have alternative means to accomplish the same security

objectives without chilling Plaintiffs’ testimony. FDC may station a correctional

officer immediately outside of the deposition room and conduct the deposition in a

room that has a window, allowing the correctional officer an unobstructed view

into the room during the deposition. 7              Significantly, FDC has followed this

protocol for incarcerated individuals with similar custody levels, confinement

statuses, and disciplinary histories as Plaintiffs - including in past depositions of

Plaintiffs themselves. See Ex. 1, ¶¶ 5-8; Ex. 6, Decl. of James Cook, ¶¶ 3-4.

       Attorney James Cook, for example, has been present for dozens of

depositions of incarcerated people with “close custody” 8 status and assigned to

Close Management on the dates of their depositions without a correctional officer

in the room. Id., ¶ 3. Some of these individuals have had DRs for battery or

attempted battery against FDC staff and spoken threats. Id., ¶ 4.

       FDC has deposed both Ms. Harvard and Mr. Burgess in the past without an

officer in the room. On February 13, 2018, FDC deposed Ms. Harvard in Harvard

v. Landrum at Florida State Prison.              Ex. 1, ¶ 6.       She was in both Close

Management I and Disciplinary Confinement, compared to her current, less

7
  In fact, from conversations between the parties, Plaintiffs understand that the depositions will
be conducted in a room with a glass window in the door.
8
  Every prisoner within the FDC is assigned one of five custody grades (community, minimum,
medium, close, or maximum) based upon an inmate’s sentence, criminal history, time remaining
to serve, and other classification factors reflected in an automated custody questionnaire. Fla.
Admin. Code R. 33-601.210. As of December 4, 2019, Plaintiffs were all classified as “close
custody.”
                                               11
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 12 of 18




restrictive status of Close Management II. Id. She testified without a correctional

officer in the room or even one observing from outside of the room. Id., ¶ 8. On

January 9, 2019, FDC took Mr. Burgess’s deposition in Burgess v. Whitehead at

Suwannee Correctional Institution. Ex. 3, ¶ 6. He was in Close Management I at

the time, compared to his current status of being in the general prison population.

Id. There was no correctional officer present. Id. FDC’s inconsistent position on

whether officers need to be in the room leads Plaintiffs to believe that they are

retaliating against them for prosecuting this particular lawsuit.

       FDC follows the protocol of having an officer observe through a window in

other contexts as well. At some prisons, this is standard FDC procedure during

confidential legal visits for individuals in isolation in the same custody status as

Plaintiffs and for Plaintiffs themselves. At other prisons, there is not even an

officer outside the door. It is also FDC’s practice for correctional officers to stand

outside the door and observe through a window when incarcerated people,

including Plaintiffs, meet with medical and mental health staff, such as during

group therapy when one counselor is alone in a room with several incarcerated

people.9 See Ex. 1 – 5. This practice illustrates the real concern that having


9
  Defendants may argue that Plaintiffs’ meetings with counsel and mental health staff are less
adversarial than depositions. But these meetings can be just as upsetting for people. Lawyers
routinely convey extremely bad news to their clients, like that they have lost the client’s case or
can no longer represent the client. Likewise, mental health providers regularly discuss traumatic
and difficult experiences and may need to convey they cannot provide treatment to individuals in
the way they wish.
                                                12
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 13 of 18




correctional officers present in a room may inhibit incarcerated people from

speaking freely about their medical and mental health conditions. Defendants have

failed to explain why the alternative Plaintiffs have proposed—having an officer

standing outside the room looking in—which would remove the chilling effect on

their testimony, does not adequately address FDC’s safety and security concerns.10

       In sum, a balance of the interests of the parties weighs in favor of granting a

Protective Order barring FDC staff from Plaintiffs’ deposition room, given the

chilling effect that staff would have on Plaintiffs’ testimony and the reasonable

alternatives exist to address FDC’s safety and security concerns.

              C. The use of full restraints, including a “black box,” will
                 unreasonably and unnecessarily restrict Plaintiffs’ movement,
                 including their ability to write, during their depositions, and there
                 are alternative means to accomplish the same safety and security
                 objectives.

       Defendants’ position that certain Plaintiffs must be in full restraints,

including leg irons, waist chains, handcuffs, and a “black box,” is also

unreasonable and unnecessary. The “black box” holds Plaintiffs’ arms in front of

them at the same fixed position a few inches from their waist. Combined with a

waist chain, the “black box” strains Plaintiffs’ shoulders, wrists, and back, at least

in part because they must remain in nearly the exact seated same position the entire
10
   Yet another alternative exists as well. Defendants may depose Plaintiffs telephonically or
through video conference. Plaintiffs and their attorneys can meet at the prison just like they do
for normal legal visits without an officer present. All other parties can appear by telephone or
video. This removes the chilling effect on Plaintiffs’ testimony while addressing FDC’s safety
and security concerns.
                                               13
     Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 14 of 18




time they are in these restraints. The use of such restraints for up to seven hours of

testimony, and likely many more hours during that day, would cause Plaintiffs

extreme discomfort, pain, and a limited range of motion, prohibiting Plaintiffs

from engaging in normal movement during the depositions.            See Ex. 1 – 5.

Significantly, it will prohibit Plaintiffs from writing during their depositions, to

take notes or communicate confidentially with counsel, and thus fully participating

in their depositions.

      Here, too, the use of full restraints is an excessive response to FDC’s safety

and security concerns, especially given Plaintiffs’ current statuses and recent

disciplinary history. For Plaintiffs in isolation who FDC feels it necessary to

restrain, other less-restrictive means exist. One option is “side cuffs,” in which

each wrist is separately handcuffed to short chains that are attached to a waist

chain at the side of the body. Like with a “black box,” in “side cuffs” Plaintiffs’

wrists and arms would be restrained, but they would still be able to write and have

more normal movement. In recent months, Defendants have used “side cuffs” on

James Kendrick, for example, when he has left his isolation unit and gone to the

visiting room for continuing education classes. Ex. 4, ¶ 8. Another option is a

“four-point chain,” where an individual wears handcuffs and shackles, which are

connected by a chain down the middle of their body. This would restrain Plaintiffs

while still allowing them to write and maintain some degree of physical comfort.


                                         14
    Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 15 of 18




Defendants regularly use a “four-point chain” to restrain Plaintiff Harvard at

Wakulla Correctional Institution. Ex. 1, ¶ 14.

      The use of restraints is particularly unnecessary for Plaintiffs who are

currently in general population.      These individuals move about the prison—

attending meals, having close-door meetings with classification officers,

performing jobs around the prison, visiting medical and mental health providers,

and attending legal and personal visits—all without any restraints whatsoever. It

defies logic for FDC to claim that their depositions pose a particular security risk

when the rest of their interactions do not.

      Defendants have failed to explain why full restraints, including the “black

box,” are necessary within the confines of a secure facility and when Defendants

have and use other types of restraints. They have failed to explain why people in

general population need to be restrained at all. Thus, in balancing the interests of

the parties, good cause exists to enter a Protective Order prohibiting Defendants

from using full restraints on Plaintiffs when other, less restrictive, options exist to

address FDC’s safety and security concerns.

                                  CONCLUSION

      Based on the foregoing, Plaintiffs respectfully request that the Court grant

this Motion and enter a Protective Order prohibiting FDC staff from being present

in the room during Plaintiffs’ depositions, prohibiting the use of the “black box” on

                                          15
    Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 16 of 18




Plaintiffs during their depositions, and prohibiting the use of restraints for

deponents in general population, or any other relief the Court deems just and

proper.

                           Certificate of Conference

      In accordance with N.D. Fla. Loc. R. 7.1(B), as described above, Plaintiffs’

counsel has conferred with counsel for the Defendants about the matters listed

above. Defendants oppose the requested relief.

                              Certificate of Word Limit

      Under N.D. Fla Local Rule 7.1(F), I hereby certify that this motion contains

3,695 words.

                                     Respectfully Submitted,

Dated: December 20, 2019             Laura A. Ferro
                                     Laura A. Ferro
                                     Fla. Bar No. 1015841
                                     Dante P. Trevisani
                                     Fla. Bar No. 72912
                                     Sam Thypin-Bermeo
                                     Fla. Bar No. 1019777
                                     Florida Justice Institute, Inc.
                                     100 SE 2nd St., Ste 3750
                                     Miami, FL 33131
                                     Telephone: (305) 358-2081
                                     lferro@floridajusticeinstitute.org
                                     dtrevisani@floridajusticeinstitute.org
                                     sthypin-bermeo@floridajusticeinstitute.org

                                     Sumayya Saleh
                                     Fla. Bar No. 119372
                                     Shalini Goel Agarwal
                                       16
Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 17 of 18




                              Fla. Bar No. 90843
                              Southern Poverty Law Center
                              106 East College Ave., #1010
                              Tallahassee, FL 32302
                              Telephone: (850) 521-3024
                              sumayya.saleh@splcenter.org
                              shalini.agarwal@splcenter.org

                              Kelly Knapp
                              Fla. Bar No. 1011018
                              Southern Poverty Law Center
                              4770 Biscayne Blvd., Suite 760
                              Miami, FL 33137
                              Telephone: (786) 347-2056
                              kelly.knapp@splcenter.org

                              Lisa Graybill*
                              Texas Bar No. 24054454
                              Southern Poverty Law Center
                              201 St. Charles Avenue, Suite 2000
                              New Orleans, LA 70170
                              Telephone: (334) 549-0498
                              lisa.graybill@splcenter.org

                              Andrea Costello
                              Fla. Bar No. 532991
                              Christopher M. Jones
                              Fla. Bar No. 994642
                              Jennifer Painter
                              Fla. Bar No. 110966
                              Aimee Lim
                              Fla Bar No. 116209
                              Florida Legal Services
                              122 E. Colonial Drive, Suite 100
                              Orlando, FL 32801
                              Telephone: (407) 801-0332 (direct)
                              andrea@floridalegal.org
                              christopher@floridalegal.org
                              jennifer.painter@floridalegal.org
                              aimee.lim@floridalegal.org
                                17
Case 4:19-cv-00212-MW-MAF Document 67 Filed 12/20/19 Page 18 of 18




                              *Admitted pro hac vice

                              Attorneys for Plaintiffs




                                18
